Citation Nr: 0105613	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than May 28, 1998, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.  He was a prisoner of war of the German Government from 
February 1944 to April 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the RO that 
determined that there was no clear and unmistakable error 
(CUE) in the February 1999 rating action that granted service 
connection for PTSD and assigned an effective date of May 28, 
1998.  

A review of the claims file reflects that in March 1999, the 
veteran submitted a Notice of Disagreement with the effective 
date for the award of service connection for PTSD.  The RO 
incorrectly constructed this as a CUE claim with regard to 
the February 1999 rating decision.  Thus, the Board finds 
that the proper issue on appeal is as stated on the preceding 
page.  



FINDINGS OF FACT

1.  The veteran submitted an informal claim for VA 
compensation benefits that was received at the RO on February 
5, 1996.  

2.  The RO is not shown to have forwarded an application form 
for VA benefits to the veteran in response to the receipt of 
his informal claim.  

3.  The veteran's representative submitted another request 
for VA compensation benefits to the RO on May 28, 1998.  

4.  The veteran's initial VA Form 21-526 was received by VA 
in July 1998.  



CONCLUSION OF LAW

An effective date of February 5, 1996 for the award of 
service connection for PTSD is warranted. 38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.155, 
3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there also has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

However, given the favorable action taken by the Board in 
this appeal, further action with respect to the new law is 
not indicated.  

A careful review of the claims folder shows that the veteran 
submitted an informal claim for VA compensation benefits that 
was received at the RO on February 5, 1996.  He stated that 
he was applying for service-connected disability and was a 
former prisoner of war.  He indicated that he was 
experiencing poor health that had continued to deteriorate.  

In July 1996, the veteran submitted his new mailing address.  
A notation on that correspondence, apparently made at the RO, 
indicated that no claim was pending.  

In a September 1997 letter, the RO requested that the veteran 
provide identifying data because a proper record could not be 
identified due to insufficient or inaccurate information.  

The veteran's representative submitted another request for 
compensation benefits on behalf of the veteran to the RO on 
May 29, 1998.

In a February 1999 rating action, the RO granted service 
connection for PTSD, effective on May 28, 1998.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The veteran contends that his February 1996 correspondence 
constituted an informal claim for effective date purposes and 
that the RO failed to assist him in connection with this 
claim.  

The February 1996 correspondence from the veteran to the RO 
did indicate an intent on the part of the appellant to pursue 
a claim of service connection.  In Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992) the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court") held that 38 C.F.R. § 3.155 did not require 
claimant to identify specifically benefit being sought; 
rather the correct query was whether any communication or 
action by claimant evidenced a belief by the claimant that he 
or she was entitled to benefits.  Thus, the Board finds that 
the February 1996 statement from the veteran constituted an 
informal claim.  

The Court has held that the one year filing period for VA 
benefits did not begin to run in a situation where the VA did 
not forward to a claimant a formal application once an 
informal claim was received.  Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992); see also Quarles v. Derwinski, 3 Vet. 
App. 129, 137 (1992).  In other words, even though as a 
general rule (under 38 C.F.R. § 3.155) a formal application 
must be received within one year to perfect an informal 
claim, in a situation where VA fails to meet its duty to 
furnish an application form to the veteran after receiving an 
informal claim, the Court has held that the date of the 
informal claim is to be viewed as the effective date of the 
award of compensation benefits.  

In this case, as neither an application form nor timely 
assistance was ever provided by the RO to the veteran in 
response to his February 1996 informal claim, the date of 
receipt of the informal claim or February 5, 1996 must be 
accepted as the date of claim for the purpose of awarding 
service connection and assigning compensation for PTSD.  

Hence, the Board finds that an effective date of February 5, 
1996 for the award of service connection for PTSD is assigned 
in this case.  



ORDER

An earlier effective date of February 5, 1996 for the award 
of service connection for PTSD, is allowed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

